At a former day of this term we reversed the judgment of the trial court in this cause and rendered judgment for appellant. This was done upon the theory that the findings of the trial court taken in connection with certain undisputed facts showed that Boyd had actively engaged with Moore's agent, Elmen, in giving the transaction a form detrimental to the interests of Elmen's principal, and therefore Boyd should be held as the sole beneficiary and undisclosed principal. 2 Texas Law Journal, 765, 9 Texas Ct. Rep., 157.
Appellee's counsel on motion for rehearing cite a line of authorities holding that in transactions involving the sale and conveyance of real estate one can not be held liable as an undisclosed principal unless it is further shown that the principal accepts the benefits of the transaction, and it is contended that such is not made to appear in this case.
Our conclusion can not be disturbed upon that ground, for in our opinion it is found by the court upon sufficient evidence that Boyd with knowledge of the facts became the sole beneficiary of the acts of Stille.
The case of Sanger v. Warren, 91 Tex. 472, goes further, however, and holds that the common law rule applicable to instruments under seal applies to conveyances of real estate, and that parol evidence is not admissible to show any other is bound than the vendee named in the conveyance.
The rule is announced without modification, and we are of opinion that the fact that Boyd actively joined with Elmen in his unauthorized *Page 412 
act to the detriment of his principal does not enable us to distinguish this case from the case cited.
The case was not called to our attention either in the briefs of counsel or on motion for rehearing, and in the consideration of the case on the first hearing escaped our attention.
In the main opinion we did not pass on the assignments questioning the sufficiency of the evidence to sustain the finding of the trial court that the judgment in cause No. 31,841 should be set aside in so far as it held Boyd personally on the vendor's lien notes, and it now becomes necessary for us to do so. We are of opinion the evidence upon the issue is sufficient, and no reversible error being disclosed in the record, the motion for rehearing is granted and the judgment affirmed.
Rehearing granted; judgment affirmed.
Writ of error refused. *Page 413